The Attorney               General of Texas
                                        March     21,     1980
MARK WHITE
Attorney General


                   Honorable Elizabeth C. Jandt                  Opinion No.   ~~-151
                   Guadalupe County Attorney
                   Seguin;Texas 78155                            Re: Whether      Title III of the
                                                                 Family Code has impliedly repealed
                                                                 sections 21.302 - 21.304, Education
                                                                 Code.

                   Dear Ms. Jandt:

                          You ask whether Title III of the Family Code has impliedly repealed
                   sections 21.302 through 21.304 of the Education Code. These Education Code
                   provisions establish a procedure whereby the school attendance officer may
                   proceed in juvenile court against a school age child “who is reported to him
                   as being insubordinate, disorderly, vicious, or immoral in conduct, or who
                   persistently violates the reasonable rules and regulations of the school which
                   he attends, or who otherwise persistently misbehaves in such a manner as to
                   render himself an incorrigible.”    Educ. Code S 21.302. The juvenile court
                   judge has the power to parole a child found guilty of the charges and allow
                   him to return to school under bond. Educ. Code S 21.303. If the child
                   violates the conditions of the first parole, the judge shall forfeit the bond.
                    Educ. Code S 21.304. On finding him guilty of violating a second parole,
                   “the judge shall commit the child to a suitable training school as determined
                   by the judge of the juvenile court and the parent of the child convicted.” -Id.

                          Title III of the Family Code provides that a child who has a certain
                   number of voluntary unexcused absences from school has engaged in conduct
                   indicating a need for supervision.  Family Code S 5103(b)(2). The juvenile
                   court has jurisdiction over proceedings against a child who engaged in
                   conduct indicating a need for supervision. -See Family Code SS 5LO4, 54.03,
                   54.04.
                          An almost identical question was addressed in Attorney General
                   Opinion M-3 (1967). It considered whether article 2898, V.T.C.S., which has
                   been recodified as sections 21.302 through 21.304 of the Education Code, was
                   implledly repealed by the predecessor of section 51.03(a) of the Family Code,
                   defining as a delinquent child one who habitually violated the compulsory
                   school attendance law of Texas. The opinion determined that the provisions
                   were cumulative.   We believe this conclusion is correct. Section 51.03(b)(2)
                   of the Family Code relates to voluntary absences from school, while sections




                                                P-      486
Honorable Elizabeth C. Jandt       -   Page Two    (HV+lSl)



21.302 through 21.304 of    the Education Code relate to a much broader range of conduct.
The courts will attempt     to harmonize two statutes relating to the same subject, and will
permit both to stand if      possible. State v. Jackson, 370 S.W.2d 797 (Tex. Civ. App. -
Houston 1963), aff’d, 376 S.W.2d 341 ‘(Tex. 1964).

      We note, however, that sections 21302 through 21.304 of the Education Code do not
provide the exclusive method of suspending or expelling a child from schooL Bishop v.
Houston Independent School Dist., 29 S.W.2d 312 (Tex. 1930). The trustees of independent
school districts are vested wit
                             ’ h “exclusive power to manage and govern” their schools and
may exercise this power to enforce school regulations by suspending or expelling students.
Educ. Code S 23.26(b); see Texarkana Independent School Dlst. v. Lewis, 470 S.W.2d 727
(Tex. Civ. App. - Texa%&a 1971, no writ); Attorney General Opinion H-398 (1974).

                                        SUMMARY

           Title III of the Family Code &es not repeal sections 21.302 through
           21.304 of the Education Code.

                                             m&
                                                 MARK     WHITE
                                                 Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Susan Garrison
Rick Gilpin
David Young
Bruce Youngblood
Lonny Zwiener




                                            p.    487